Citation Nr: 0829188	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatic heart disease 
with aortic insufficiency and murmur.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel  







INTRODUCTION

The veteran had active service from January 1967 to November 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO), 
which denied the veteran's claim for a heart disorder, 
characterized as rheumatic heart disease with aortic 
insufficiency and murmur.  The veteran timely appealed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his pre-existing heart disorder was 
permanently aggravated by the rigors of basic training, 
physical training, and other such related exertion.  
Accordingly, he believes service connection is warranted for 
rheumatic heart disease with aortic insufficiency and murmur.  

In the present case, it is without dispute that the veteran's 
heart disorder manifested prior to active service.  A 
Narrative Summary of the veteran's medical history shows that 
he was evaluated for a heart murmur at the age of 7 (See 
Narrative Summary, September 1965).  In September 1965, while 
completing instruction at the Airman Recruit School, a 
physical examination at the U.S. Naval Hospital confirmed a 
diastolic murmur along the left sternal border of the 
veteran's heart.  The subsequent diagnosis was aortic 
insufficiency, secondary to rheumatic heart disease.  In 
October 1967, the veteran's service treatment records again 
identified a diastolic murmur typical of aortic 
insufficiency; records from February and June of 1968 noted 
the same.  Recent post-service medical records also reflect a 
current diagnosis of mild aortic insufficiency (See Cardiac 
Assessment Letter, Dr. L.C., November 2005). 

However, the Board notes that whether a pre-existing heart 
disorder increased in severity during service, beyond the 
degree expected of natural progress (if any), is largely a 
medical question.  Under these circumstances, the Board finds 
that additional development is necessary regarding the 
veteran's claim for service connection for rheumatic heart 
disease, with aortic insufficiency and murmur.  The record 
reflects that the veteran has not been afforded a VA 
examination or corresponding medical opinion to address the 
potential relationship between his claimed condition and 
service.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id. See also McLendon v 
Principi, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examination to identify 
all current disabilities underlying the 
veteran's current complaints of a heart 
disorder.  Specifically, the examiner 
should determine whether the rheumatic 
heart disease, with aortic insufficiency 
and murmur, underwent a permanent 
increase in service, and, if so, whether 
there is clear and unmistakable evidence 
that such increase was due to the natural 
progress of the condition.  The examiner 
should provide a rationale for these 
opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
examination should note review of the 
claims file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


